 In the Matter of NORTHAMERICAN AVIATION, INC.andUNITEDAUTOMOBILEWORKERS OFAMERICA LOCALNo.228,C.I.O.In the Matter of NORTH AMERICAN AVIATION, INC.andUNITED AIR-CRAFT WELDERS OF AMERICA INDEPENDENTCases Nos. R-4067 and R-1068, respectivelyAMENDMENT TO DIRECTION OF ELECTIONAugust 8, 1939On July 25; 1939, the National Labor Relations Board, hereincalled the Board, issued a Decision, Certification of Representatives,and Direction of Election 1 in the above-entitled proceeding.TheDirection of Election directed that an election by secret ballot beconducted within fifteen (15) days from the date of the Directionamong the production employees and the employees in the finishedpart stores department, the dispatch and follow-up department, theelectrical-maintenance department, the shipping department, the gen-eral plant maintenance department, the inspection department, thematerial control-stores department, the flight-test and service depart-ment, the tool-design department, and the loft and pattern section ofthe factory and general clerical department of North American Avia-tion, Inc., Inglewood, California, who were employed by NorthAmerican Aviation, Inc., during the pay-roll period next preceding theissuance of the Direction, including employees who did not workduring such pay-roll period because they were ill or on vacation, andemployees who were then or have since been temporarily laid off, butexcluding welders, employees with the power to hire and discharge,foremen, supervisors,engineers,police, office and clerical employees,and employees who had since quit or been"discharged for cause, todetermine whether or not they desire to be represented by UnitedAutomobileWorkers of America, Local No. 228, affiliated with theCommittee for Industrial Organization, for the purposes of collectivebargaining.Motions to reopen the record having been filed with the Board onbehalf of United Automobile Workers of America, Local No. 228, of113 N. L.R. B. 1134.14 N. L.R. B., No. 42.314 NORTH AMERICAN AVIATION, INCORPORATED315the American Federation of Labor, and on behalf of the AmericanFederation of Labor, and exceptions to and a protest against theaforesaid Decision of the Board having been filed by the Interna-tional Association of Machinists, the Board hereby amends its Direc-tion of Election by striking therefrom the words "within fifteen (15)days from the date of this Direction" and substituting therefor thewords "at such time as the Board may in the future direct."MR. WILLIAM M. LEISERSON took no part in the consideration of theabove Amendment to Direction of Election.